DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 3-6, 9-10, 12, 27, and 30-33 have been amended, and claims 2 and 29 have been canceled in the response filed on July 13, 2021.
Claims 1, 3-13, 27, and 30-34 are pending.
Claims 1, 3-13, 27, and 30-34 are rejected.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-13, 27, and 30-34 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claims 1, 4, 6, 9, 10, 27, 31, and 33 recite that the server generates recommendation information. Although providing literal support throughout the disclosure, the generation of recommendation information by the server is not described in the disclosure in such a way as to reasonably convey to one of ordinary skill in the art that the inventor(s) had possession of the claimed invention at the time the application was filed. For example, the disclosure describes “The server may generate the recommendation information based on one or more combinations of the human body data, the user preference and the captured image” in paragraph [0104] of the published application’s specification. Although disclosing the server generates recommendation information, the disclosure 
	Claims 3-8, 10-13, and 30-34 inherit the deficiencies of claims 1, 9, and 27, respectively, and therefore are also rejected.	


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-13, 27, and 30-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1, 4, 6, 9, 10, 27, 31, and 33 recite that the server generates recommendation information. The server generating recommendation information renders the claim indefinite because it is unclear how the server generates the recommendation information. The metes and bounds of this claim is unclear inasmuch as one of ordinary skill in the art cannot determine how to avoid infringement of this claim because they are not apprised of the manner in which the recommendation information is generated by the server.
Claims 3-8, 10-13, and 30-34 inherit the deficiency noted in claims 1 and 27, respectively, and therefore are also rejected. 
For the purposes of examination the Examiner will interpret the manner of the server generating recommendation information as any method for the server generating recommendation information.


Claim 1 recites: “capturing the second image” in line 12. There is insufficient antecedent basis for this limitation in the claims. Examiner will interpret “capturing the second image” as “capturing a second image.”
Claims 3-8 inherit the deficiencies of claim 1 and are therefore also rejected.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 7-9, 12-13, 27, and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Ivanov (US 20110107263 A1, herein referred to as Ivanov), in view of Lee (US 20140111449 A1, herein referred to as Lee).

With respect to claim 1, Ivanov discloses:
An information processing method based on clothes trying on, comprising {Ivanov, see at least: fig 4; [0012] A user can utilize the remote control 118 to control the virtual mirror 102 and to display digital images of clothing on a virtual body of the user}:
activating, by a dressing mirror, a camera to capture a first image when a mirror surface of the dressing mirror is in a state {Ivanov, see at least: fig 2, #120; [0012] the digital images of the clothing can be created by the virtual mirror 102 via one or more cameras 120 on the virtual mirror … if the user has a piece of clothing that the user wants to have stored as a digital image in the personal database 104, the user can select an input/record key on the remote control 118 to activate the cameras 120 … The virtual mirror 102 can then use the video from the camera 120 to create a digital image of the piece of clothing; [abstract] The display is coupled to the communication module, and configured to display a first digital image};
executing, by the dressing mirror, a recognition on the first image {Ivanov, see at least: fig 2, #120; [0012] if the user has a piece of clothing that the user wants to have stored as a digital image in the personal database 104, the user can select an input/record key on the remote control 118 to activate the cameras 120 … The virtual mirror 102 can then use the video from the camera 120 to create a digital image of the piece of clothing; [0015] The graphical processing unit 208 can output the digital image to the display 212, so that the user can view the digital image of the piece of clothing};
the dressing mirror in a displaying state {Ivanov, see at least: [0012] A user can utilize the remote control 118 to control the virtual mirror 102 and to display digital images of clothing on a virtual body of the user};
displaying, by the dressing mirror, clothes based on clothes information {Ivanov, see at least: [0012] A user can utilize the remote control 118 to control the virtual mirror 102 and to display digital images of clothing on a virtual body of the user; [0017] When the user selects a shirt, a pair of pants, ;
detecting, by the dressing mirror, a user operation during displaying the clothes {Ivanov, see at least: [0012] A user can utilize the remote control 118 to control the virtual mirror 102 and to display digital images of clothing on a virtual body of the user … if the user has a piece of clothing that the user wants to have stored as a digital image in the personal database 104, the user can select an input/record key on the remote control 118 to activate the cameras 120};
in a case of detecting that a user operation is a photographing operation, in response to the photographing operation, capturing a second image, and transmitting the second image to a first client through a server {Ivanov, see at least: fig 2, #120; [0012] the digital images of the clothing can be created by the virtual mirror 102 via one or more cameras 120 on the virtual mirror … if the user has a piece of clothing that the user wants to have stored as a digital image in the personal database 104, the user can select an input/record key on the remote control 118 to activate the cameras 120 … The virtual mirror 102 can then use the video from the camera 120 to create a digital image of the piece of clothing, which can include a three hundred and sixty degree view of the piece of clothing; [0015] The graphical processing unit 208 can output the digital image to the display 212, so that the user can view the digital image of the piece of clothing; [0027] In a networked deployment, the computer system may operate in the capacity of a server; [abstract] The display is also configured to display a second digital image}; and
in a case that the server generates recommendation information based on the second image, acquiring, by the dressing mirror, the recommendation information from the server and displaying the clothes based on the recommendation information {Ivanov, see at least: fig 3, #304, 322; [0016] the communication module 210 can provide the virtual mirror 102 with access to the news server 110, the schedule server 112, the weather server 114, and the product advertisement server 116 to receive information associated with an outfit recommendation and/or a clothing advertisement to be displayed; .
Although disclosing a method for trying on clothes, Ivanov does not disclose:
when a surface is in a screen-locking state;
executing a face recognition with a face recognition algorithm; and
awakening from the screen-locking state to a displaying state in response to detecting that a face recognized is different from the face recognized in a last awakening process.
	However, Lee teaches:
when a surface is in a screen-locking state {Lee, see at least: [0104] When the user is not looking into the touch screen of the smart phone (FACE OFF), the backlight module of the touch screen is automatically turned off};
executing a face recognition with a face recognition algorithm {Lee, see at least: [0097] the human face is detected by the camera of the smart phone using a face recognition algorithm; [0107] the remote control App can be programmed to recognize different users' faces}; and
awakening from the screen-locking state to a displaying state in response to detecting that a face recognized is different from the face recognized in a last awakening process {Lee, see at least: [0107] the remote control App can be programmed to recognize different users' faces, so different profile settings, customized configurations, or favorite key layouts of the remote control can be loaded automatically without user intervention. Therefore, the method for controlling the backlight of the touch screen includes steps of: identifying the user when a human face is detected; and loading the customized settings based on the identification of the user}.


With respect to claim 7, Ivanov and Lee teach the method of claim 1. Ivanov further discloses:
in a case that the user operation is a trying-on operation, in response to the trying-on operation, determining, by the dressing mirror, the clothes information of the clothes to be tried on based on the trying-on operation {Ivanov, see at least: fig 1, #102, 118; [0012] A user can utilize the remote control 118 to control the virtual mirror 102 and to display digital images of clothing on a virtual body of the user. Thus, the user can utilize the virtual mirror 102 to put together an outfit and to determine how the outfit may look on the user; [0017] The user can utilize the remote control 118 and the virtual mirror 102 to virtually assemble different outfits and select an outfit to wear}; and
transmitting, by the dressing mirror, the clothes information of the clothes to be tried on to a second client {Ivanov, see at least: [0020] The user can send an outfit shown in the current outfit display 302 to another user via the communication module 210 and the public network 108}.

With respect to claim 8, Ivanov and Lee teach the method of claim 1. Ivanov further discloses:
displaying the trying-on control correspondingly during displaying the clothes through the display item {Ivanov, see at least: fig 1, #102, 118; fig 3, #306, 308, 310, 312; [0012] A user can utilize the remote control 118 to control the virtual mirror 102 and to display digital images of clothing on a virtual body of the user. Thus, the user can utilize the virtual mirror 102 to put together an outfit and to determine how the outfit may look on the user; [0017] FIG. 3 shows the graphical user interface 300 including a current outfit display 302, a recommended outfit display 304, a shirts selection 306, a pants selection 308, a shoes selection 310, an outfit selection 312, a save button 314, a frequency counter .

With respect to claim 9, Ivanov discloses:
An information processing method based on clothes trying on, comprising {Ivanov, see at least: fig 4; [0012] A user can utilize the remote control 118 to control the virtual mirror 102 and to display digital images of clothing on a virtual body of the user}:
acquiring, by a server, a second image from a dressing mirror; wherein the second image is captured by a camera in the dressing mirror in response to a photographing operation during displaying by the dressing mirror the clothes based on clothes information; {Ivanov, see at least: fig 2, #120; [0012] the digital images of the clothing can be created by the virtual mirror 102 via one or more cameras 120 on the virtual mirror … if the user has a piece of clothing that the user wants to have stored as a digital image in the personal database 104, the user can select an input/record key on the remote control 118 to activate the cameras 120 … The virtual mirror 102 can then use the video from the camera 120 to create a digital image of the piece of clothing, which can include a three hundred and sixty degree view of the piece of clothing; [0015] The graphical processing unit 208 can output the digital image to the display 212, so that the user can view the digital image of the piece of clothing; [0027] In a networked deployment, the computer system may operate in the capacity of a server; [abstract] The display is also configured to display a second digital image};
transmitting, by the server, the second image to a first client correspondingly and generating recommendation information based on the second image {Ivanov, see at least: fig 3, #304, 322; [0016] the communication module 210 can provide the virtual mirror 102 with access to the news server 110, 
transmitting, by the server, the recommendation information to the dressing mirror, such that the dressing mirror displays the clothes based on the recommendation information {Ivanov, see at least: fig 3, #304, 322; [0016] the communication module 210 can provide the virtual mirror 102 with access to the news server 110, the schedule server 112, the weather server 114, and the product advertisement server 116 to receive information associated with an outfit recommendation and/or a clothing advertisement to be displayed; [0021] The recommended outfit can be displayed on the recommended outfit display 304 of the graphical user interface 300; [0027] In a networked deployment, the computer system may operate in the capacity of a server};
wherein before the clothes are displayed by the dressing mirror based on the clothes information, the dressing mirror is configured to activate the camera to capture a first image when a mirror surface of the dressing mirror is in a state, execute a recognition on the first image and the dressing mirror in a displaying state {Ivanov, see at least: [0012] if the user has a piece of clothing that the user wants to have stored as a digital image in the personal database 104, the user can select an input/record key on the remote control 118 to activate the cameras 120. When the virtual mirror 102 is ready to record the piece of clothing, the user can either hold the piece of clothing or can stand wearing the piece of clothing at a particular location in front of the virtual mirror. The user can then rotate the piece of clothing at the particular location in front of the virtual mirror 102 so that the cameras 120 can .
Although disclosing a method for trying on clothes, Ivanov does not disclose:
wherein is configured to activate the camera when a surface is in a screen-locking state, execute a face recognition with a face recognition algorithm and awaken from the screen-locking state to a displaying state in response to detecting that a face recognized is different from the face recognized in a last awakening process.
However, Lee teaches:
wherein is configured to activate the camera when a surface is in a screen-locking state, execute a face recognition with a face recognition algorithm and awaken from the screen-locking state to a displaying state in response to detecting that a face recognized is different from the face recognized in a last awakening process {Lee, see at least: [0104] When the user is not looking into the touch screen of the smart phone (FACE OFF), the backlight module of the touch screen is automatically turned off; [0097] the human face is detected by the camera of the smart phone using a face recognition algorithm; [0107] the remote control App can be programmed to recognize different users' faces, so different profile settings, customized configurations, or favorite key layouts of the remote control can be loaded automatically without user intervention. Therefore, the method for controlling the backlight of the touch screen includes steps of: identifying the user when a human face is detected; and loading the customized settings based on the identification of the user}.


With respect to claim 12, Ivanov and Lee teach the method of claim 9. Ivanov further discloses:
wherein before transmitting, by the server, the second image to the first client correspondingly, the method further comprises {Ivanov, see at least: [0023] the computer 122 can be used to remotely access the virtual mirror 102 and the personal database 104 … The user can enter a password to remotely access the personal database 104, and can then utilize the computer 122 to … store the new digital images in the personal database; [abstract] The display is also configured to display a second digital image}:
in a case that the first client accesses the server, determining identification information of the dressing mirror matching access information based on the access information transmitted by the first client {Ivanov, see at least: [0023] the computer 122 can be used to remotely access the virtual mirror 102 and the personal database 104. The computer 122 can connect to the virtual mirror 102 and the personal database 104 via the public network 108. The user can enter a password to remotely access the personal database 104}; and
establishing an association relationship between the first client and the dressing mirror {Ivanov, see at least: [0023] The user can enter a password to remotely access the personal database 104, and can then utilize the computer 122 to create new outfits, enter information about previously saved outfits, download digital images of clothing purchased from the store database 106, store the new digital images in the personal database, and the like}.

With respect to claim 13, Ivanov and Lee teach the method of claim 9. Ivanov further discloses:
acquiring, by the server from the dressing mirror, the clothes information of the clothes to be tried on {Ivanov, see at least: [0012] A user can utilize the remote control 118 to control the virtual mirror 102 and to display digital images of clothing on a virtual body of the user. Thus, the user can utilize the virtual mirror 102 to put together an outfit and to determine how the outfit may look on the user; [0017] When the user selects a shirt, a pair of pants, and/or a pair of shoes, the virtual mirror 102 can put each of the items together as one outfit to be displayed in the current outfit display 302; [0027] In a networked deployment, the computer system may operate in the capacity of a server}; and
transmitting, by the server, the clothes information of the clothes to be tried on to a second client {Ivanov, see at least: [0020] The user can send an outfit shown in the current outfit display 302 to another user via the communication module 210 and the public network 108; [0027] In a networked deployment, the computer system may operate in the capacity of a server}.

Regarding claim 27 and 34, claims 27 and 34 are directed to a computer device. Claims 27 and 34 recite limitations that are parallel in nature to those addressed above for claims 1 and 7, which are directed towards a process. Therefore, claims 27 and 34 are rejected for the same reasons as set forth above for claims 1 and 7, respectively. 
It is noted that claim 27 includes additional elements of:
A computer device, comprising: a memory, a processor and a computer program stored on the memory and executable on the processor; wherein when the program is executed by the processor, an information processing method.
Ivanov discloses:
A computer device, comprising: a memory, a processor and a computer program stored on the memory and executable on the processor; wherein when the program is executed by the processor, an information processing method {Ivanov, see at least: fig 4; fig 5, #502, 522, 524; [0028] the instructions .

Claims 3-4 and 30-31 are rejected under 35 U.S.C. 103 as being unpatentable over Ivanov (US 20110107263 A1, herein referred to as Ivanov), in view of Lee (US 20140111449 A1, herein referred to as Lee), in further view of Laan et. al. (US 20150359462 A1, herein referred to as Laan).

	With respect to claim 3, Ivanov and Lee teach the method of claim 1, including the dressing mirror. Ivanov does not disclose:
	acquiring human body data; in which the human body data comprises at least one of a human body contour or a human body appearance.
	However, Laan teaches:
	acquiring human body data; in which the human body data comprises at least one of a human body contour or a human body appearance {Laan, see at least: fig 3; [0037] The thus obtained images are processed in a virtual voxel gridbox surrounding said person (see FIG. 3) and combined to yield a complete 3D scan of the person in front of the mirror; [0035] when using structured light the projectors project a pattern on the object to be measured. Deformation of the pattern by said object is captured by the camera (image capturing device) and can be used to determine geometry of said object}.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included the 3D body scanner as taught by Laan in the virtual outfit mirror of Ivanov and Lee in order to have sufficient detail via the images (Laan, see: [0036]).

With respect to claim 4, Ivanov, Lee, and Laan teach the method of claim 3. Ivanov further discloses:
transmitting data to the server; in which the server is configured to generate the recommendation information based on the second image {Ivanov, see at least: fig 3, #304, 322; [0016] the communication module 210 can provide the virtual mirror 102 with access to the news server 110, .
Although transmitting data and generating recommendation information, Ivanov does not disclose:
generate the recommendation information based on the human body data.
However, Laan teaches:
generate the recommendation information based on the human body data {Laan, see at least: [0033] The scan can then be used for example for providing cloth-fitting advice or for other purposes; [0037] The thus obtained images are processed in a virtual voxel gridbox surrounding said person (see FIG. 3) and combined to yield a complete 3D scan of the person in front of the mirror}.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included the 3D body data as taught by Laan in the virtual outfit mirror method of Ivanov and Lee in order to provide garment-fitting advice to people (Laan, see: [0002]).

Regarding claims 30-31, claims 30-31 are directed to a machine. Claims 30-31 recite limitations that are parallel in nature to those addressed above for claims 3-4, which are directed towards a process. Therefore, claims 30-31 are rejected for the same reasons as set forth above for claims 3-4, respectively.
Claims 5-6 and 32-33 are rejected under 35 U.S.C. 103 as being unpatentable over Ivanov (US 20110107263 A1, herein referred to as Ivanov), in view of Lee (US 20140111449 A1, herein referred to as Lee), in further view of Joel (US 20160234147 A1, herein referred to as Joel). 

With respect to claim 5, Ivanov and Lee teach the method of claim 1. Ivanov further discloses:
displaying, by the dressing mirror, information; in which the first client is configured to access the server based on identification information, and an association relationship between the first client and the dressing mirror is established through the server {Ivanov, see at least: [0012] A user can utilize the remote control 118 to control the virtual mirror 102 and to display digital images of clothing on a virtual body of the user; [0017] The user can select the shirts selection 306 to view the different digital images of shirts stored in the personal database 104 that correspond to a shirt in the user's closet or dresser; [0027] In a networked deployment, the computer system may operate in the capacity of a server; [0023] The user can enter a password to remotely access the personal database 104, and can then utilize the computer 122 to create new outfits, enter information about previously saved outfits, download digital images of clothing purchased from the store database 106, store the new digital images in the personal database, and the like}; and
transmitting, by the dressing mirror the second image to the first client through the server in response to acquiring, by the dressing mirror from the server, a successful establishment of the association relationship {Ivanov, see at least: fig 3, #304, 322; [0016] the communication module 210 can provide the virtual mirror 102 with access to the news server 110, the schedule server 112, the weather server 114, and the product advertisement server 116 to receive information associated with an outfit recommendation and/or a clothing advertisement to be displayed; [0018] When the user has saved the outfit, the user can enter information for the outfit and the information can also be stored in the personal database 104. The information can indicate that the outfit is for warm, cool, hot, or cold .
Although disclosing accessing a server via a password, Ivanov does not disclose:
displaying the identification information; and
a message indicating establishment.
However, Joel teaches:
displaying identification information {Joel, see at least: fig 2; [0049] Turning now to FIG. 2, following the user's login, the system may proceed to authenticate the user's social media accounts through user provided indicia of ownership, such as providing email addresses 202 and password 204 or other such means known in the art for confirming the user's right to access social media accounts; [0064] the user may authenticate the service through actions which identify the user, such as email account 202 and password information 204}; and
a message indicating establishment {Joel, see at least: fig 2B; [0065] From the login process, FIG. 2B illustrates an example display 202b whereby the user's communication platforms are authenticated}.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included identifying the user as taught by Joel in the virtual mirror method of Ivanov and Lee in order to protect the user from inadvertent affiliation with the objectionable origin (Joel, see: [0002]).

With respect to claim 6, Ivanov, Lee, and Joel teach the method of claim 5. Ivanov further discloses:
determining, by the dressing mirror, that the first client already scans and acquires the identification information based on the successful establishment of the association relationship {Ivanov, see at least: [0023] The user can enter a password to remotely access the personal database 104, and can then utilize the computer 122 to create new outfits, enter information about previously saved outfits, download digital images of clothing purchased from the store database 106, store the new digital images in the personal database, and the like};
the server is configured to acquire a user preference of a user of the first client {Ivanov, see at least: [0018] If the user likes the outfit in the current outfit display 302, the user can select the save button 314 so that the outfit can be stored in the personal database 104}; and
the server is configured to generate the recommendation information based on the second image and the user preference {Ivanov, see at least: [0018] When the user has saved the outfit, the user can enter information for the outfit and the information can also be stored in the personal database 104. The information can indicate that the outfit is for warm, cool, hot, or cold weather, and/or that the outfit is business attire, casual attire, workout attire, and the like; [0021] The communication module 210 of FIG. 2 can connect with the news server 110, the schedule server 112, and the weather server 114 and receive different information for the virtual mirror 102 to use in determining an outfit to recommend to the user; [abstract] the display is configured to display the second digital image}.
Although disclosing accessing the mirror and user preferences, Ivanov does not disclose:
the message indicating the establishment; and
wherein the first client is configured to follow a social account based on the identification information.
However, Joel teaches: 
the message indicating the establishment {Joel, see at least: fig 2B; [0065] From the login process, FIG. 2B illustrates an example display 202b whereby the user's communication platforms are authenticated}; and
wherein the first client is configured to follow a social account based on the identification information {Joel, see at least: [0065] the social media platform, Twitter may be used 204b. Authentication refers to the process whereby social media or other communication accounts are verified as appropriately accessible to the user}.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included the linking of a social media account as taught by Joel in the virtual mirror method of Ivanov and Lee in order to provide better, more targeted communication to customers (Joel, see: [0061]).

Regarding claims 32-33, claims 32-33 are directed to a machine. Claims 32-33 recite limitations that are parallel in nature to those addressed above for claims 5-6, which are directed towards a process. Therefore, claims 32-33 are rejected for the same reasons as set forth above for claims 5-6, respectively. 

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Ivanov (US 20110107263 A1, herein referred to as Ivanov), in view of Lee (US 20140111449 A1, herein referred to as Lee), in further view of Laan et. al. (US 20150359462 A1, herein referred to as Laan), in further view of Joel (US 20160234147 A1, herein referred to as Joel).

With respect to claim 10, Ivanov and Lee teach the method of claim 9. Ivanov further discloses:
acquiring, by the server, data, from the dressing mirror {Ivanov, see at least: fig 1, #102, 118, 120; [0012] if the user has a piece of clothing that the user wants to have stored as a digital image in the personal database 104, the user can select an input/record key on the remote control 118 to activate the cameras 120 … The virtual mirror 102 can then use the video from the camera 120 to create a digital image of the piece of clothing, which can include a three hundred and sixty degree view of the piece of clothing; [0027] In a networked deployment, the computer system may operate in the capacity of a server};
acquiring, by the server, a user preference of a user of the first client {Ivanov, see at least: [0018] If the user likes the outfit in the current outfit display 302, the user can select the save button 314 so that the outfit can be stored in the personal database 104}; and
generating, by the server, the recommendation information based on one or more combinations of the user preference and the captured image {Ivanov, see at least: fig 3, #304, 322; [0016] the communication module 210 can provide the virtual mirror 102 with access to the news server 110, the schedule server 112, the weather server 114, and the product advertisement server 116 to receive information associated with an outfit recommendation and/or a clothing advertisement to be displayed; [0018] When the user has saved the outfit, the user can enter information for the outfit and the information can also be stored in the personal database 104. The information can indicate that the .
Although disclosing acquiring data and preference and generating recommendation information, Ivanov does not disclose:
acquiring human body data, in which the human body data comprises at least one of a human body contour or a human body appearance; and
generating, by the server, the recommendation information based on the human body data.
However, Laan teaches:
acquiring human body data, in which the human body data comprises at least one of a human body contour or a human body appearance {Laan, see at least: fig 3; [0037] The thus obtained images are processed in a virtual voxel gridbox surrounding said person (see FIG. 3) and combined to yield a complete 3D scan of the person in front of the mirror; [0035] when using structured light the projectors project a pattern on the object to be measured. Deformation of the pattern by said object is captured by the camera (image capturing device) and can be used to determine geometry of said object}; and
generating, by the server, the recommendation information based on the human body data {Laan, see at least: fig 3, #304, 322; [0016] the communication module 210 can provide the virtual mirror 102 with access to the news server 110, the schedule server 112, the weather server 114, and the product advertisement server 116 to receive information associated with an outfit recommendation and/or a clothing advertisement to be displayed; [0018] When the user has saved the outfit, the user can enter information for the outfit and the information can also be stored in the personal database 104. The information can indicate that the outfit is for warm, cool, hot, or cold weather, and/or that the outfit is business attire, casual attire, workout attire, and the like}.

Ivanov also does not disclose:
a social account followed by the first client.
However, Joel teaches: 
a social account followed by the first client {Joel, see at least: [0065] the social media platform, Twitter may be used 204b. Authentication refers to the process whereby social media or other communication accounts are verified as appropriately accessible to the user}.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included the linking of a social media account as taught by Joel in the virtual mirror method of Ivanov and Lee in order to provide better, more targeted communication to customers (Joel, see: [0061]).

With respect to claim 11, Ivanov, Lee, Laan, and Joel teach the method of claim 10. Ivanov further discloses:
pushing information to the first client based on the recommendation information {Ivanov, see at least: [0021] The communication module 210 of FIG. 2 can connect with the news server 110, the schedule server 112, and the weather server 114 and receive different information for the virtual mirror 102 to use in determining an outfit to recommend to the user ... Based on the information received from the schedule server 112 and the weather server 114 the virtual mirror 102 can recommend an outfit ... The recommended outfit can be displayed on the recommended outfit display 304}.
Although disclosing pushing information to the first client, Ivanov does not disclose:
the social account.

the social account {Joel, see at least: [0065] the social media platform, Twitter may be used 204b. Authentication refers to the process whereby social media or other communication accounts are verified as appropriately accessible to the user}.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included the linking of a social media account as taught by Joel in the virtual mirror method of Ivanov and Lee in order to provide better, more targeted communication to customers (Joel, see: [0061]).

Response to Arguments
With respect to the rejections under 35 U.S.C. 112, Applicant’s arguments have been considered but are not persuasive. However, in view of the amendments, new grounds of rejection have been applied. These new grounds of rejection have been necessitated by Applicant’s amendments.

With respect to pages 8-10 of the Remarks, Applicant argues: “the recommendation information is generated with the conventional recommendation algorithm based on the human body data, the user preference and the captured image. Therefore, it is respectfully submitted that, it is clear for those ordinarily skilled in the art that the server uses a conventional recommendation algorithm to generate the recommendation information based on the captured image.” However, Examiner respectfully disagrees. 
The courts have decided in several cases that a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See, for example, Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003). While the specification of the instant invention describes generating recommendation information based on human body data, user preference, and the captured image in paragraph [0134], the specification makes neither an explicit nor implied reference to any recommendation algorithm, let alone a conventional recommendation algorithm. Therefore, it would be unreasonable for one of ordinary skill in the art to conclude that the invention definitively uses conventional recommendation algorithms to generate this recommendation information, rather than other potential recommendation methods. Therefore, the claims and specification fail the written description requirement, and the rejections are maintained in this aspect.

With respect to the rejection under 35 U.S.C. 101, Applicant’s arguments have been considered and are persuasive. Therefore, the rejection is hereby withdrawn.

With respect to the rejection under 35 U.S.C. 102, Applicant’s arguments have been considered and are persuasive. In view of the amendments, the rejection is moot. Therefore, the rejection is hereby withdrawn.

With respect to the rejection under 35 U.S.C. 103, Applicant’s arguments have been considered but are not persuasive. However, in view of the amendments, new grounds of rejection have been applied. These new grounds of rejection have been necessitated by Applicant’s amendments.

With respect to the Remarks on pages 13-17, Applicant argues on page 15: “Ivanov only describes matching the wearing weathers or occasions for outfits stored in the personal database with schedule information and weather information from the schedule server 112 and the weather server 114 to recommend a matched outfit for the user, but does not disclose or teach generating recommendation information with the known recommendation algorithm based on the captured image that displays the user tries on the selected clothes, and displaying new clothes corresponding to the generated recommendation information in which the user may be interested.” However, Examiner respectfully disagrees.
The instant invention claims “in a case that the server generates recommendation information based on the second image, acquiring, by the dressing mirror, the recommendation information from the server and displaying the clothes based on the recommendation information” in claims 1, 9, and 27. This is disclosed in Ivanov in paragraphs [0018] and [0021], because the recommendation information associated with the second image captured by Ivanov includes information that relates to matching, 

Applicant further argues on page 16 of the Remarks: “Lee only indicates the screen is switched from the turned-off state to the turned-on state in response to detecting the face, but does not disclose or teach collecting the image and identifying the face during the turned-off state (i.e., in the lock screen state), further does not disclose or teach awakening the dressing mirror from the screen-locking state to a displaying state in response to detecting that a face recognized is different from the face recognized in a last awakening process.” However, Examiner respectfully disagrees.
The instant invention claims “activating, by a dressing mirror, a camera to capture a first image when a mirror surface of the dressing mirror is in a screen-locking state; executing, by the dressing mirror, a face recognition on the first image with a face recognition algorithm; awakening the dressing mirror from the screen-locking state to a displaying state in response to detecting that a face recognized is different from the face recognized in a last awakening process.” Ivanov discloses activating a camera on the dressing mirror and capturing images when the mirror is in various states, specifically in paragraphs [0012] and [0015]-[0016]. Lee does not disclose the dressing mirror, but does disclose a screen lock and unlock mechanism based on face recognition using an algorithm in paragraphs [0097], activating, by a dressing mirror, a camera to capture a first image when a mirror surface of the dressing mirror is in a screen-locking state; executing, by the dressing mirror, a face recognition on the first image with a face recognition algorithm; awakening the dressing mirror from the screen-locking state to a displaying state in response to detecting that a face recognized is different from the face recognized in a last awakening process.” The combination would be obvious to one of ordinary skill in the art because it would allow the device to load user-specific settings without user intervention (Lee, see: [0107]). Therefore, the rejection is maintained in this aspect.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Cypher (US 20150262288 A1) was used to understand how smart dressing mirrors can be applicable in a fitting room environment.
Reader (2015 NPL) was used to further understand how the fashion industry is using smart mirrors.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE A BARLOW whose telephone number is (571)272-5820.  The examiner can normally be reached on Mon-Thurs 8:00am-6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE A BARLOW/               Examiner, Art Unit 3625                                                                                                                                                                                         
/ALLISON G WOOD/               Primary Examiner, Art Unit 3625